Title: From Thomas Jefferson to J. P. P. Derieux, 4 January 1793
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear Sir
Philadelphia Jan. 4. 1793.

We have been so long without a conveyance to Bordeaux that in the mean time I have recieved a letter from Mr. Fenwick dated Bordeaux Sep. 28. 1792. wherein he says ‘The bill Mr. Derieux drew for 5000.₶is paid, and which closes the account of his legacy, his brother or uncle having received the other 10,000.₶’
I sincerely congratulate you on the triumphs of France over her enemies, and am with great esteem Dr. Sir Your most obedt. humble servt

Th: Jefferson


P.S. I return your letter for Mr. Fenwick, and Mr. Vaughan’s memorandum.

